Citation Nr: 0626696	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a chronic cough. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The appellant had recognized guerrilla service from November 
1942 to July 1945 and he served in the Philippine Armed 
Forces from August 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  

In the December 2002 rating decision, the Los Angeles RO 
denied service connection for a chronic cough.  Notice of the 
adverse determination and of the right to appeal were 
furnished to the appellant by letter, dated January 7, 2003.  
Later in January 2003, the appellant filed a notice of 
disagreement and the RO issued a statement of the case, dated 
May 28, 2003.  In January 2004, the appellant filed two 
documents, including a substantive appeal.  The earliest date 
stamped on the documents by VA as received by VA at the RO in 
Los Angeles was January 9, 2004.  Under 38 C.F.R. § 20.305, 
as the date of postmark is not of record, the postmark will 
be presumed to be five days prior to the receipt of the 
document by VA, or received by January 4, 2004.  As the 
substantive appeal was received within the remainder of the 
one-year period from the date of the mailing of the 
notification of the determination being appealed, January 7, 
2003, the substantive appeal was timely filed. 

There is also a date stamp of January 23, 2004, as the date 
the substantive appeal was received at the RO in Manila.  In 
October 2004, the Manila RO informed the appellant that the 
substantive appeal was untimely.  Under 38 C.F.R. § 20.300, 
the substantive appeal must be filed with the RO from which 
the claimant received notice of the determination being 
appealed, in this case, the Los Angeles RO, unless notice has 
been received that the VA records have been transferred to 
another RO, which has assumed jurisdiction over the VA 
records.  In September 2003, the appellant's VA records were 
recalled from the Manila RO in order to afford the appellant 
a hearing at the Los Angeles RO.  While the appellant's VA 
records were 


under the jurisdiction of the Los Angeles RO, the appellant 
filed his substantive appeal there.  For this reason, the 
date the substantive appeal was received by the Los Angeles 
RO controls and as earlier explained the substantive was 
timely filed.   

The issue of service connection for a right knee disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A chronic cough did not have onset during active service or 
is a chronic cough the result of a disease or injury of 
service origin. 


CONCLUSION OF LAW

A chronic cough was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2001); 38 C.F.R. § 3.303 
(2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for a chronic cough, the 
RO provided pre-adjudication VCAA notice by letter, dated in 
October 2001.  The notice included the type of evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service or was made worse during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim for service connection, 
that is, the date of receipt of the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran due to the lack of notice under 
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has identified 
additional records, pertinent to the claim, which have not 
been obtained or sought by the RO, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records contain no complaint, finding, or 
history of a chronic cough.

After service, private medical records, covering the period 
from 1983 to 2002, document a cough in 1983, 1999, and 2001.  
In August 2001, P.F.E., MD, stated that after service the 
appellant started to have a chronic cough.  In February 2004, 
the appellant was seen in a hospital emergency room (ER) for 
a chronic cough.  The diagnosis was chronic bronchitis.  In 
March 2004, J.L.B., MD, referred to the February 2004 ER 
visit and stated that the veteran had chronic obstructive 
pulmonary disease. 

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records are negative for any complaint or 
finding of a chronic cough and such a disability was not 
reported until 2001, almost 60 years after service.  Although 
a single entry of a cough was noted in 1983, the 
documentation was still almost 40 years after service.  
Furthermore, there is no competent medical evidence that 
relates the post-service chronic cough to service or to a 
disease or injury of service origin. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that a chronic cough had onset in service or is 
otherwise related to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a chronic cough is denied.


REMAND

The appellant maintains that he injured his right knee during 
service.  In statements in July 2003 and March 2004, P.F.E., 
MD, stated that the appellant had symptoms of right knee 
effusion and crepitus and right quadriceps atrophy, and the 
physician expressed the opinion that the appellant had 
arthritis of the right knee related to service.  

Under 38 C.F.R. § 3.159 (c)(4), a medical examination is 
necessary if the evidence of record is insufficient to decide 
the claim and there is medical evidence of current disability 
(physician's statements in 2003 and 2004 ), evidence of an 
injury during service (appellant's statements), and a 
possible association with service (physician's statement in 
2004.  Accordingly, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
orthopedic examination to determine if 
the appellant has a right knee disability 
to include arthritis.  The claims file 
must be made available to the examiner.  
If a right knee disability, including 
arthritis, is found, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that any 
current right knee disability, including 
arthritis, if shown, had onset during 
service.  

In formulating a medical opinion, 
the examiner is asked to comment on 
the clinical significance that right 
knee symptoms were first documented 
many years after service and whether 
arthritis, if shown, is either 
degenerative or traumatic in origin. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

3.  After the above development is 
completed, adjudicate the claim.  If the 
claim is denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


